Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 5-22 are pending as of the reply and amendments filed on 1/13/21. Claims 2-4 have been canceled; claims 21-22 have been newly added. Claims 9-20 are currently withdrawn from examination as being directed to a non-elected invention. Claims 1, 5-8, and 21-22 are currently under examination. 
Claims 1-8 were previously rejected under 102(a)(1) as being anticipated by Klein, publ. 1993. Applicants’ remarks in response to this rejection are summarized and addressed below.

Applicants have submitted to more clearly distinguish over the teachings of Klein, claim 1 has been amended to recite [a] tumescent composition consisting of a drug or therapeutic agent dissolved in a tumescent solution,… wherein the tumescent solution comprises: (i) a vasoconstrictor; and (ii) a pharmaceutically acceptable carrier; wherein the tumescent solution doesn’t comprise an antibiotic. Applicants have argued that therefore the presently claimed tumescent solution doesn’t contain a local anesthetic, which is present in the tumescent solution of Klein, and accordingly Klein doesn’t anticipate the presently claimed subject matter. 

Applicants’ arguments and the amendments have been fully considered but they are not found persuasive. Although the amendments to claim 1 

The previous rejection for nonstatutory double patenting over the claims of USP 10493024 is withdrawn in view of the amended claims. 

In view of the amendments to the claims, a new rejection under 35 USC 112(b) is made, discussed below. 
The examiner thanks Applicants for providing serial numbers of co-pending applications with the same assignee. 
Claims 1, 5-8, and 21-22 were examined with respect to the previously elected therapeutic agent, triamcinolone; epinephrine as the vasoconstrictor, and are rejected. 

New Rejection-Necessitated by Claim Amendments
35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 depends on claim 1, and recites, “wherein said tumescent composition comprises a first drug or therapeutic agent and further comprises and anti-inflammatory agent”. However, claim 1 recites “A tumescent composition consisting of a drug or therapeutic agent dissolved in a tumescent solution”. The terms “consisting of” are closed and limit the scope of the claims to those elements that are explicitly recited, while the term “comprises” is open-ended and encompasses non-recited elements. See MPEP 2111.03. There is insufficient antecedent basis for the limitation of “tumescent solution comprises” recited in claim 5, since claim 1 recites a “tumescent solution consisting of”. Furthermore, claim 1 recites “tumescent solution consisting of a drug or therapeutic agent”, and thus limits the drug or therapeutic agent in the tumescent solution to a single drug; however, claim 5 as amended recites the “tumescent solution comprises a first drug or therapeutic agent and further comprises an anti-inflammatory agent”. As such, at least 2 drugs are present in the tumescent composition of claim 5, while claim 1 limits the therapeutic agent or drug as a single agent or drug, due to the term “consisting of”. There is insufficient antecedent basis for this limitation in the claim, and the claim is indefinite. 
consisting of…”, there is insufficient antecedent basis for this limitation in the claim. 
For the sake of providing compact prosecution, claim 1 was examined as “A tumescent composition comprising”. 


Claim Rejections-35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein, Plastic & Reconstructive Surgery, vol. 92, pp. 1085-1098, publ 1993 (of previous record), as evidenced by Shany et. al., J. Child Neurol., vol. 22(3), pp. 255-259, publ. March 2007.
The claims are drawn to a tumescent composition consisting of the elected drug, triamcinolone, in a tumescent solution, wherein: (a) a tumescent concentration of the drug is simultaneously: 1) below a threshold for local, subcutaneous tissue toxicity; 2) above a threshold for positive local therapeutic effect; and 3) above a concentration safely achievable 
It is noted that although the amended claims recite “A tumescent composition consisting of a drug or therapeutic agent dissolved in a tumescent solution”, the claim also recite “the tumescent solution comprises: (i) a vasoconstrictor; and (ii) a pharmaceutically acceptable carrier”. The term “comprises” is open-ended and doesn’t exclude unrecited components or elements; see MPEP 2111.03(I). Therefore the claims have been examined as “A tumescent solution comprising a drug or therapeutic agent dissolved in a tumescent solution”, as the tumescent solution “comprises” at least a (i) a vasoconstrictor; and (ii) a pharmaceutically acceptable carrier. 
Klein discloses the tumescent technique for local anesthesia to improve the safety of large volume liposuction (p. 1085, Abstract & 1st-2nd para). Klein discloses a tumescent anesthetic solution for liposuction which comprises the following (p. 1085, right col., last para-p. 1086, left col., top para; p. 1086, Table I): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. Thus, Klein discloses a tumescent solution comprising 10 mg. triamincolone, and lidocaine at concentrations of 500 mg, 750 mg, or 1000 mg/1.01 L of solution (1L of saline plus 10 mL of NaHCO3), corresponding to about 495 mg., 742.6 mg., or 990 mg. of lidocaine/L solution, which is included within the nd para under Results section). Therefore, the tumescent solution of Klein includes both a first drug which is lidocaine as an anti-seizure drug, and the anti-inflammatory, triamcinolone, thus meeting the limitations of instant claim 5. Regarding the recitation by instant claims 1 wherein the tumescent concentration of the drug (triamcinolone) that is simultaneously: 1) below a threshold for local, subcutaneous tissue toxicity; 2) above a threshold for positive local therapeutic effect; and 3) above a concentration safely achievable by (IV), (IM), or (PO) delivery, Klein discloses the solution to be tumescent. Furthermore, as the claims don’t recite a specific concentration or amount that meets this limitation, it is expected that the amount of triamcinolone disclosed by . 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Claims 1, 5-8, and 21-22 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710.  The examiner can normally be reached on Monday-Friday 9:00-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH PIHONAK/Primary Examiner, Art Unit 1627